Citation Nr: 18100018
Decision Date: 	Archive Date: 03/28/18

DOCKET NO. 13-27 537
DATE:	
ISSUES DECIDED:	0	ISSUES REMANDED:	6
 
REMANDED ISSUES
Entitlement to service connection for right ear perforation, entitlement to service connection for hepatitis C, entitlement to service connection for an acquired psychiatric disorder to include depression and anxiety, entitlement to service connection for peripheral venous insufficiency of the right leg, entitlement to service connection for varicose veins of the right leg, and entitlement to service connection for right knee osteoarthritis are remanded for additional development.
The Veteran served on active duty from October 1973 to October 1975.
The Board is expanding the scope of the claim for major depression to encompass any mental health disability raised by the record.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).
In April 2014, the Veteran appeared at a hearing before a Veterans Law Judge, who is no longer with the Board.  Pursuant to 38 C.F.R. § 20.707, the Veteran was afforded a new hearing, which was held in July 2016 before the undersigned Veterans Law Judge.  Transcripts of the hearings are in the Veterans file.  
 
These matters are REMANDED for the following action:
1. Obtain the Veterans VA treatment records for the period from January 2017 to the Present.
2. Obtain the Veterans federal records from the Social Security Administration.  Document all requests for information as well as all responses in the claims file. 
3. Ask the Veteran to identify all treatment providers for the claimed disabilities and to complete a VA Form 21-4142 so that VA can obtain any outstanding, relevant records.  Document all requests for information as well as all responses in the claims file.  
4. Schedule the Veteran for an examination by an appropriate clinician to determine the nature and etiology of any right eardrum perforation.  The examiner must opine whether it is at least as likely as not related to an in-service injury, event, or disease, including drainage noted in November 1974, a thickened eardrum in July 1975, and an earache in September 1975.  
The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  The rationale for all opinions should be provided.  The examiner should elicit a full history from the Veteran and consider the lay statements of record.  It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.
5. Schedule the Veteran for an examination by an appropriate clinician to determine the nature and etiology of any mental health disability.  The examiner must opine whether it is at least as likely as not related to an in-service injury, event, or disease.  
The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  The rationale for all opinions should be provided.  The examiner should elicit a full history from the Veteran and consider the lay statements of record.  It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.
6. Schedule the Veteran for an examination by an appropriate clinician to determine the nature and etiology of hepatitis C.  The examiner must opine whether it is at least as likely as not related to an in-service injury, event, or disease, including a vaccination air gun.  
The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  The rationale for all opinions should be provided.  The examiner should elicit a full history from the Veteran and consider the lay statements of record.  It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.
7. Schedule the Veteran for an examination by an appropriate clinician to determine the nature and etiology of any osteoarthritis of the knee.  The examiner must opine whether it is at least as likely as not related to an in-service injury, event, or disease, including the Veterans fall in January 1975.
The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  The rationale for all opinions should be provided.  The examiner should elicit a full history from the Veteran and consider the lay statements of record.  It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.
8. Schedule the Veteran for an examination by an appropriate clinician to determine the nature and etiology of any vascular disability, to include varicose veins and peripheral vascular insufficiency of the right leg.  The examiner must opine whether it is at least as likely as not related to an in-service injury, event, or disease, including the Veterans fall in January 1975.  
The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  The rationale for all opinions should be provided.  The examiner should elicit a full history from the Veteran and consider the lay statements of record.  It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.
9. After the development requested is completed, readjudicate the claims for service connection.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board.


 
Nathan Kroes
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	Russell Veldenz, Counsel

